DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    465
    698
    media_image1.png
    Greyscale

 	With respect to claim 1, fig. 1 of Ventrone et al. (US 10,788,877) discloses a circuit, comprising:  a decoder circuit (Fig. 1 lest 102A, 118 and 102B) configured to: receive a select signal (output of 110) generated by combinational logic as an input (110); receive a select ready signal (output of 108; OUT) that is negated until the select signal is unchanging and is asserted after the select signal is unchanging (OUT will remain low until the output of 110 is high long enough for both EARLY and LATE to equal 1, i.e., the delay time of 114. Additionally, OUT will remain low until the output of 110 is low long enough for both EARLY and LATE to equal 0. See Col. 3 lines 27-36. Thus, “unchanging” is interpreted as being high for the time period of at least 114, or low for at least the time period of 114, e.g., unchanged for at least more than the time period of 114); generate, according to the select signal, at least one sample enable signal (CNTL_A; CNTL_B responsive to the select ready and thus the select signal) corresponding to a set of data input signals (DATA_A; DATA_B), wherein the at least one sample enable signal is negated while the select ready signal is negated and is asserted in response to assertion of the select ready signal (the select ready signal controls AND gates 104A and 104B and thus the assertion of CNTL_A and CNTL_B as claimed); and generate a hold signal (output of 116) that is asserted while the at least one sample enable signal is negated (The output is “asserted”, e.g., passed as a logic 1 to the input of 120, when while both CNTL_A and CNTL_B are negated (e.g., HOLD activates 118 when CNTL_A and CNTL_B are negated and if the previous state of the output of 102A/102B was High the output of 116 will be high) and is negated in response to assertion of the at least one sample enable signal (116 is negated in response to assertion of the at least one sample enable signal, because if CNTL_A and CNTL_B were asserted but the DATA_A and/or DATA_B signals were low, 116 would latch the low value and be negated (e.g., low); and a sampling circuit (102A; 118 and 102B) configured to: hold an output signal unchanged while the hold signal is asserted (output of 118 as controlled by 116 operates as claimed); and sample one of the data input signals according to the at least one sample enable signal while the hold signal is negated to transfer a level of the sampled data input signal to the output signal (102A, 102B operate as claimed since they are enabled by the sample enable signals wherein the hold signal is negated when the sample enable signals are asserted).
	With respect to claim 2, fig. 1 of Ventrone discloses the circuit of claim 1, wherein the select signal (output of 110) comprises a multi-bit signal, and each bit in the select signal is associated with a different one (the sel_A and Sel_B are mutually exclusive making the ctrl_A and Data A exclusive from Ctrl B and data B) of the data input signals (different logic signals assert the “1” state, while the same logic signal asserts the zero state)  in the set of data input signals and only one bit is asserted at a time.  
Ventrone discloses the circuit of claim 2, wherein each one of the bits in the select signal is used to sample the associated data input signal (i.e. from the CTRL passgate) 
	With respect to claim 4, fig. 1 of Ventrone discloses the circuit of claim 2, wherein the decoder circuit is further configured to: receive a set of ready signals (output of 108; OUT), each ready signal in the set associated with a different one of the data input signals (the select ready signal controls AND gates 104A and 104B and thus the assertion of CNTL_A and CNTL_B as claimed which control the DATA_A and DATA_B signals) in the set of data input signals, wherein - 46 -each ready signal is negated until the associated data input signal is unchanging and each ready signal is asserted after the associated data input signal is unchanging.  
	With respect to claim 5, fig. 1 of Ventrone discloses the circuit of claim 4, wherein the decoder is further configured to generate a set of enable signals (SEL_A and SEL_B), each enable signal in the set associated with a different one of the data input signals in the set of data input signals, wherein each one of the enable signals is negated while the associated ready signal is negated; and each one of the enable signals is asserted in response to assertion of the associated ready signal when the associated data input signal is asserted.  
	With respect to claim 6, fig. 1 of Ventrone discloses the circuit of claim 1,   wherein the decoder is further configured to: receive a set of ready signals (HOLD, high or low), each ready signal in the set associated with a different one of the data input signals in the set of data input signals, wherein each ready signal is negated until the associated data input signal is unchanging and each ready signal is asserted after the associated data input signal is unchanging.  
	With respect to claim 7, fig. 1 of Ventrone discloses the circuit of claim 1, circuit of claim 1, wherein the decoder circuit is further configured to assert the hold signal (output 116) while the hold signal is asserted and the at least one sample enable signal is negated.  

	With respect to claim 9, fig. 1 of Ventrone discloses the circuit of claim 1, circuit of claim 1, wherein the hold signal (output 116) and the at least one sample enable signal (CNTL_A and CNTL_B) are both asserted for a first time duration.  
	With respect to claim 10, fig. 1 of Ventrone discloses the circuit of claim 1, wherein the hold signal (from 116) is inverted  (inverted through first inverter in buffer 120) to produce an output ready signal (signal between buffer inverters that later produces DATA_OUT signal).  
	With respect to claim 11, fig. 1 of Ventrone discloses the circuit of claim 1, wherein the set of input data signals (DATA_A and DATA_B) includes three input data signals (i.e. DATA_A <1:0>, DATA_A <2:0>, DATA_A <3:0>) and the select signal is configured to select one of the three input data signals to produce the output signal.  
	With respect to claim 12, fig. 1 of Ventrone discloses the circuit of claim 1, wherein the set of input data signals (DATA_A and DATA_B)  includes four input data signals (i.e. DATA_A <1:0>, DATA_A <2:0>, DATA_B <1:0>, DATA_B <2:0>)    and the select signal is configured to select two of the four input data signals to produce the output signal and an additional output signal.  
	With respect to claim 16, fig. 1 of Ventrone discloses the circuit of claim 1,  a method, comprising: receiving a select signal (output of 110)  generated by combinational logic as an input (110); receiving a select ready signal (output of 108; OUT) that is negated until the select signal is unchanging and is asserted after the select signal is unchanging (The output is “asserted”, e.g., passed as a logic 1 to the input of 120, when while both CNTL_A and CNTL_B are negated (e.g., HOLD activates 118 when CNTL_A and CNTL_B are negated and if the previous state of the output of 102A/102B was High the output of 116 will be high); generating, according to the select signal, at least one sample enable signal (CNTL_A; CNTL_B responsive to the select ready and thus the select signal) corresponding to a set of data input signals (DATA_A and DATA_B), wherein the at least one sample enable signal is negated (the select ready signal controls AND gates 104A and 104B and thus the assertion of CNTL_A and CNTL_B as claimed); generating a hold signal (Output of 116) that is asserted while the at least one sample enable signal is negated and is negated in response to assertion of the at least one sample enable signal; holding an output signal unchanged while the hold signal is asserted; and sampling one of the data input signals according to the at least one sample enable signal while the hold signal is negated to transfer a value of the sampled data input signal to the output signal.  
	With respect to claim 17, fig. 1 of Ventrone discloses method of claim 16, wherein the select signal (output of 110) comprises a multi-bit signal, and each bit in the select signal is associated with a different one of the data input signals (the sel_A and Sel_B are mutually exclusive making the ctrl_A and Data A exclusive from Ctrl B and data B)  in the set of data input signals and only one bit is asserted at a time.  
	With respect to claim 18, fig. 1 of Ventrone discloses the method of claim 17, further comprising: receiving a set of ready signals (output of 108; OUT),, each ready signal in the set associated with a different one of the data input signals in the set of data input signals (the select ready signal controls AND gates 104A and 104B and thus the assertion of CNTL_A and CNTL_B as claimed which control the DATA_A and DATA_B signals), wherein each ready signal is negated until the associated data input signal is unchanging and each ready signal is asserted after the associated data input signal is unchanging.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ventrone et al. (US 10,788,877) in view of Wayner (US 6031393).
 	With respect to claim 8, fig. 1 of Ventrone discloses the circuit of claim 1, but fails to disclose wherein the sampling circuit comprises a feedback loop configured to assert the output signal while the hold signal is asserted and the output signal is asserted.  

    PNG
    media_image2.png
    616
    768
    media_image2.png
    Greyscale

	 Wayner fig. 1-4 teaches a passgate buffer with a feedback wherein the feedback controls the timing of the release gates. Passgate with various control timing for inputs is seen as obvious.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the buffer passgate of Wayner in the circuit of Ventrone for the purpose of improving the quality of the input signal. 
 	With respect to claim 19, the combination above produces the method of claim 17, wherein a feedback loop is configured to assert the output signal while the hold signal is asserted and the output signal is asserted.  

Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ventrone et al. (US 10,788,877).	
 	With respect to claims 13-15 and 20, fig. 1 of Ventrone discloses the circuit of claim 1 wherein the circuit is included in a processor, but fails to disclose wherein the circuit is included within a processor configured for a neural network model.  Neural network models use various types of information to train and the information can come from various sources.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use processor in Ventrone in an artificial neural network for the purpose of using the information to reduce power consumption in an integrated circuit.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849